Case 6:20-cv-06018-RTD-BAB Document 9                Filed 05/20/20 Page 1 of 3 PageID #: 64



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


CHARLES SAMUEL JOHNSON, JR.                                                            PLAINTIFF


 V.                                    CIVIL NO. 6:20-cv-06018


 MAJOR ANDREW RUH; DEUPTY WARDEN
 WHITE; WARDEN EMSWELLER; LIEUTENANT
 TONY JACKSON; CORPORAL N. KILLIAN;
 SERGEANT HARRISON; MS. ALISSA HRDLICKA;
 MELVIN SCRUGGINS; and KRISTIE BAKER                                              DEFENDANTS


                                             ORDER

       The Court has received a Report and Recommendation (ECF No. 7) from United States

Magistrate Judge Barry A. Bryant. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and

in forma pauperis. Upon review, the Magistrate recommended that Claims Two and Three

(alleging sexual harassment), Four (alleging cruel and unusual punishment), and Five and Seven

(alleging claims against parole officers) of Plaintiff’s Complaint be dismissed without prejudice.

Plaintiff has filed timely, written Objections (ECF No. 8) to the Report and Recommendation.

The matter is now ripe for consideration.

       The Court has conducted a de novo review of the report and recommendation. 28 U.S.C.

§ 636(b)(1). After consideration, the Court finds that Plaintiff’s Objections offer neither law nor

fact requiring departure from the Magistrate’s findings, and that the report and recommendation

is proper, contains no clear error, and should be and hereby is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Claims Two, Three, Four, Five and Seven of

Plaintiff’s Complaint should be and hereby are DISMISSED WITHOUT PREJUDICE.                     The
Case 6:20-cv-06018-RTD-BAB Document 9               Filed 05/20/20 Page 2 of 3 PageID #: 65



Clerk of Court is directed to terminate Separate Defendants Cpl. Killian, Lt. Tony Jackson, Warden

Emsweller, Melvin Scruggins, Alissa Hrdlicka, and Kristy Baker from this action.

       IT IS FURTHER ORDERED that Claims One and Six of Plaintiff’s Complaint, as set forth

against Defendants Major Andrew Ruh, Sgt. Harrison, and Deputy Warden White, remain for

adjudication.

       SO ORDERED this 20th day of May 2020.


                                             /s/ Robert T. Dawson
                                             HON. ROBERT T. DAWSON
                                             SENIOR U.S. DISTRICT JUDGE
Case 6:20-cv-06018-RTD-BAB Document 9   Filed 05/20/20 Page 3 of 3 PageID #: 66
